Citation Nr: 0028444	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  96-12 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for fibrous dysplasia of 
the right femoral neck, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1975 to 
September 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran a compensable rating for his 
service connected fibrous dysplasia of the right femoral 
neck.  The veteran filed a timely notice of disagreement 
regarding this determination, initiating this appeal.  In a 
subsequent rating decision, the RO granted the veteran a 10 
percent disability rating for his service connected fibrous 
dysplasia; this represents his current rating.

The veteran's claim was initially presented to the Board in 
April 1998, at which time it was remanded for additional 
development.  It has now been returned to the Board.  


FINDINGS OF FACT

The veteran's fibrous dysplasia of the right hip is 
characterized by pain and limitation of motion, especially 
with prolonged use, and results in marked disability of the 
joint.  


CONCLUSION OF LAW

An increased rating to 30 percent and no higher is warranted 
for the veteran's service connected fibrous dysplasia of the 
right hip.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.20, 4.71a, Diagnostic 
Codes 5250-5255 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran filed a claim in August 1994 for an increased 
rating for his service connected fibrous dysplasia of the 
right femoral neck, at the time rated as noncompensable.  
That same month, he entered a VA medical center to have a 
stabilizing pin placed in the neck of his right femur.  A 
lesion along the right femur was also noted.  The surgery was 
performed without complications, and he was discharged in 
September 1994 to be followed on an outpatient basis.  He 
spent the next several months on crutches participating in 
rehabilitation therapy.  

The RO issued a May 1995 rating decision awarding the veteran 
a temporary total rating, for convalescence purposes, from 
August 29, 1994, to October 31, 1994.  Beginning November 1, 
1994, the veteran's disability rating for his right hip 
disability was returned to noncompensable.  

A VA medical examination was afforded the veteran in May 
1995.  He reported pain in the right hip region which 
increases with prolonged use.  Physical examination of the 
right hip revealed a well-healed but tender 8 inch surgical 
scar.  He had flexion of the hip to 90º, limited by pain.  
Abduction of the hip was to 20º, also limited by pain.  The 
final diagnosis was of fibrous dysplasia of the right hip, 
post-operative with pin insertion.  

The RO considered this evidence and issued a November 1995 
rating decision denying the veteran a compensable rating for 
his fibrous dysplasia of the right hip.  He responded with a 
December 1995 notice of disagreement, initiating this appeal.  
A January 1996 statement of the case was afforded him, and he 
then filed a February 1996 VA Form 9, perfecting his appeal.  
He also requested a personal hearing at the RO.  

An X-ray of the veteran's right hip was taken at a VA medical 
center in March 1996.  An old healed fracture of the 
intertrochanteric region was observed.  The compression 
screws and fixation plates placed in his leg in 1994 were 
intact.  No other abnormalities were noted in the hip joint.  

A personal hearing at the RO was afforded the veteran in 
April 1996.  He testified that his right hip pain limits his 
mobility; he is unable to walk more than a few blocks due to 
pain.  Cold weather also increases his hip pain.  Any type of 
prolonged activity, including sitting and standing, results 
in increased right hip pain.  

The veteran has sought VA outpatient treatment since the 
early 1990's.  Clinical treatment records confirm consistent 
reports of pain, but otherwise the veteran has had good 
progress following his surgeries for his right hip 
disability.  During his post-operative convalescence periods, 
the veteran used crutches for mobility, but does not use any 
assistance device under normal circumstances.  

A new VA orthopedic examination was afforded the veteran in 
April 1996.  He continued to report pain in his right hip 
which limits his mobility.  Prolonged activity, such as 
walking, standing, or using stairs, was described as "very 
painful."  Physical examination revealed a non-tender, well-
healed surgical scar along the right hip.  Flexion of the hip 
was limited to 90º by pain, and abduction was limited by pain 
to 15º.  X-rays of the joint confirmed an old fracture of the 
intertrochanteric region which had been surgically 
stabilized; no other abnormalities were noted.  The final 
diagnosis was of fibrous dysplasia, post-operative, with 
"marked" decrease in range of motion.  

The veteran underwent surgical removal of the hardware in his 
right hip in July 1996.  This operation was performed at a VA 
medical center, and no complications were noted.  He reported 
some decrease in his right hip pain after the operation, and 
he was discharged that same month to be followed on an 
outpatient basis.  His outpatient rehabilitation was without 
incident.  

The RO considered the additional medical evidence in August 
1996 and awarded the veteran a temporary total rating for the 
period from July 23, 1996, to August 30, 1996.  Thereafter, a 
noncompensable rating was assigned.  

The veteran was again examined by the VA in September 1996.  
He again reported right hip pain, but to a lesser degree 
subsequent to his July 1996 surgery.  Objective examination 
revealed a surgical scar along the upper right leg.  He had 
flexion to 90º and abduction to 30º.  Post-operative fibrous 
dysplasia of the right hip was diagnosed.  

Another VA orthopedic examination was afforded the veteran in 
February 1997.  He continued to report right hip pain, 
especially with prolonged use.  Physical evaluation of the 
joint revealed a well-healed and non-tender surgical scar 
along the joint.  Range of motion testing revealed 45º 
flexion and 25º abduction.  X-rays of the right hip showed no 
evidence of fracture or inflammatory arthritis.  The joint 
spaces were well-maintained, but a possible small effusion 
was noted.  A computerized topography scan revealed a non-
displaced fracture of the right hip.  Post-operative fibrous 
dysplasia of the right hip was diagnosed.  

The RO considered this evidence and issued a November 1997 
rating decision awarding the veteran an increased rating, to 
10 percent, for his fibrous dysplasia of the right hip.  This 
increased rating award was made effective from November 1, 
1994.  

The veteran's claim was initially presented to the Board in 
April 1998, at which time it was remanded for additional 
medical development.  

A new VA orthopedic examination was afforded the veteran in 
July 2000.  The examiner reviewed the claims folder in 
conjunction with the examination.  The veteran reported 
continuing pain of the right hip joint, and stated he cannot 
run, jog, or walk quickly.  Also, prolonged use, sitting, or 
standing will result in increased pain.  He is currently 
employed at a sedentary job.    Objective evaluation of the 
joint revealed abduction to 25º and flexion to 125º.  X-rays 
of the joint revealed an old intertrochanteric fracture which 
has been surgically stabilized in the past.  No degenerative 
or osteoarthritic changes within the hip joint were noted.  
Regarding additional impairment of the right hip joint due to 
pain on use, excess fatigability, incoordination, and 
weakened movement, the examiner stated that such factors 
could result in increased impairment, but was unable to 
quantify such an increase in terms of additional limitation 
of motion.  Overall, the examiner described the veteran's 
right hip disability as "marked."  

The RO considered this evidence and continued the veteran's 
10 percent disability rating for his fibrous dysplasia of the 
right hip.  The claim was then returned to the Board.  In 
August 2000, the veteran submitted additional evidence, 
including VA medical records and leave records from his place 
of employment, concerning his service connected disability.  

Analysis

The veteran seeks an increased rating for his service 
connected fibrous dysplasia of the right hip.  A claim for an 
increased rating for a service connected disability is well 
grounded where the veteran asserts that a higher rating is 
justified due to an increase in severity.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-632 (1992).  As the veteran has alleged an 
increase in the severity of his service connected disability, 
his claim is well grounded, and the VA's statutory duty to 
assist attaches.  38 U.S.C.A. § 5107(a) (West 1991).  

As a preliminary matter, the veteran submitted additional 
evidence subsequent to the transfer of his claim to the 
Board.  Currently, the RO, the agency of original 
jurisdiction, has not yet had the opportunity to reconsider 
his claim in light of the submitted material.  See 38 C.F.R. 
§ 20.1304(c) (1999).  However, the documents submitted by the 
veteran are repetitive of, and in some cases exact copies of, 
evidence already considered by the RO.  Thus, it is not 
necessary to remand the veteran's claim at this time for 
agency of original jurisdiction consideration.  

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1999).  

Regarding increased-rating claims for musculoskeletal 
disabilities, the Court has expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was 
also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use.  

Currently, the veteran's fibrous dysplasia of the right hip 
is rated as 10 percent disabling under Diagnostic Code 5252, 
for limitation of motion of the thigh.  Under this Diagnostic 
Code, flexion limited to 45º warrants a 10 percent rating.  
Flexion limited to 30º warrants a 20 percent rating, to 20º, 
a 30 percent rating, and to 10º, a 40 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5252 (1999).  

However, other diagnostic criteria for disabilities of the 
hip may be considered, if applicable to the veteran's case.  
Under Diagnostic Code 5255, for impairment of the femur, 
malunion of the femur with slight knee or hip disability 
warrants a 10 percent rating.  Moderate disability of the 
knee or hip warrants a 20 percent rating, and marked 
disability warrants a 30 percent rating.  In order to warrant 
a 40 percent rating, a fracture of the surgical neck of the 
femur, with false joint, must be demonstrated.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5255 (1999).  As the veteran has 
been awarded service connection for fibrous dysplasia of the 
right femur, consideration under Diagnostic Code 5255 is 
clearly warranted.  

For the reasons to be discussed below, an increased rating to 
30 percent and no higher is warranted for the veteran's 
service connected fibrous dysplasia of the right hip.  

According to the medical evidence of record, the veteran has 
significant disability resulting from his fibrous dysplasia 
of the right hip.  He has twice had surgery on his right hip 
during the pendency of this appeal.  X-rays and CT scans of 
the hip confirm the presence of an old healed fracture of the 
intertrochanteric region of the hip.  The veteran has 
reported severe pain in his right hip, especially with use.  
He can no longer run, jog, or even walk quickly, according to 
his testimony.  VA physical examination has demonstrated 
limitation of motion on numerous occasions.  Finally, in both 
April 1996 and July 2000, VA examiners characterized the 
veteran's impairment resulting from his fibrous dysplasia of 
the right hip as "marked."  In light of 38 C.F.R. §§ 4.3 
and 4.7, an increased rating to 30 percent is warranted for 
the veteran's marked disability of the right hip.  

However, an increased rating in excess of 30 percent is not 
warranted for the veteran's right hip disability.  Under 
Diagnostic Code 5255, a fracture of the surgical neck, with 
false joint, must be demonstrated.  While the veteran does 
have an old healed fracture of the right hip joint, at no 
time has a diagnosis of false joint been afforded him.  The 
right hip joint has otherwise not exhibited degenerative or 
osteoarthritic changes, or any characteristics of a false 
joint.  Hence, an increased rating of 40 percent under 
Diagnostic Code 5255 is not warranted at this time.  For this 
same reason, an increased rating under Diagnostic Code 5254, 
for flail joint of the hip, is not warranted, as such a 
diagnosis has not been rendered in the present case.  

As is noted above, an increased rating of 40 percent may be 
awarded for limitation of flexion to 10º; however, the 
veteran has consistently demonstrated flexion of the right 
hip in excess of 10 º.  Most recently, he had 125º of right 
hip flexion; thus, a 40 percent rating under Diagnostic Code 
5252 is not warranted.  Likewise, because the veteran has 
demonstrated at least some degree of both abduction and 
flexion of the right hip at all times of record, except his 
post-operative rehabilitation periods, an increased rating in 
excess of 30 percent is not warranted under Diagnostic Code 
5250, for ankylosis of the hip joint.  The remainder of the 
diagnostic criteria for the hip do not offer a schedular 
rating in excess of 30 percent for such disabilities.  

As noted by the Court in DeLuca, there are situations in 
which the application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is 
warranted in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's joints when the rating code under which the veteran 
is rated does not contemplate these factors.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The VA examiner who reviewed 
the veteran's right hip disability in July 2000 did state 
that the presence of pain, weakened movement, and 
incoordination would result in increased impairment for the 
veteran, but the examiner did not quantify any increased 
disability in terms of additional limitation of motion.  
Likewise, a review of the medical evidence does not reflect 
objective evidence of pain greater than that contemplated by 
the current rating.  Thus, 38 C.F.R. §§ 4.40, 4.45 or 4.59 do 
not provide a basis for a higher rating when considered in 
light of DeLuca.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  While the 
veteran has twice undergone corrective surgery on his right 
hip during the pendency of this appeal, and missed 
considerable time from employment, he has been awarded 
temporary total ratings for these periods.  Otherwise, the 
assignment of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b) is not warranted at this time.  The veteran has 
not otherwise submitted evidence tending to show that his 
service-connected fibrous dysplasia of the right hip is 
unusual, or causes marked interference with work other than 
as contemplated within the schedular provisions discussed 
herein.  

In conclusion, an increased rating to 30 percent and no 
higher is warranted for the veteran's fibrous dysplasia of 
the right hip.  


ORDER

An increased rating to 30 percent for the veteran's service 
connected fibrous dysplasia of the right hip is granted.  




		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals



 

